Citation Nr: 0218484	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the residuals of a 
concussion manifested by neurasthenia, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that continued the veteran's evaluation for 
his service connected residuals of a concussion manifested 
by neurasthenia at a 30 percent evaluation.  The veteran 
continues to disagree with the level of evaluation 
assigned. 


FINDINGS OF FACT

The veteran's service-connected residuals of a concussion 
manifested by neurasthenia currently manifest in 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation higher than 30 percent for 
the veteran's service-connected residuals of a concussion 
manifested by neurasthenia have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
March 2002 rating action, and were provided a Statement of 
the Case dated August 2002, and two Supplemental 
Statements of the Case both dated October 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  
The RO sent the veteran a letter in June 2001, explaining 
the veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
an examination during the course of this claim, dated July 
2001.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained 
prior to adjudicating this claim.  Thus, even without 
specific notice as to which party will get which evidence, 
as all the evidence has been obtained, the Board can 
proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

A review of the record reflects that service connection 
was established for the residuals of a concussion 
manifested by neurasthenia at a 30 percent level by a 
January 1947 RO decision.  This decision was based on 
service medical records, and on the results of an 
examination.  The veteran's evaluation was continued by 
rating decisions dated August 1948 and January 1950.

In June 2001, the veteran applied for an increased rating 
for his service connected residuals of a concussion 
manifested by neurasthenia.  Essentially, it is maintained 
that the evaluation currently assigned for the veteran's 
service-connected disability is not adequate, given the 
current symptomatology of this disability.  The recent 
evidence of record includes the report of a VA 
examination, and outpatient treatment records.

Many of the outpatient treatment records submitted show 
treatment for multiple conditions not part of this appeal, 
to include several skin problems, and chronic lymphocytic 
leukemia.

An outpatient treatment report dated January 2000 
indicated that the veteran reported that his vertigo/dizzy 
spells had improved, and that he had none for the past two 
weeks.  He indicated that his last attack came as he got 
out from underneath his car after changing the oil.  
However, he complained of a light headed feeling all the 
time.  The veteran was diagnosed at that time with 
transient ischemic attacks.

An outpatient treatment note dated January 2001 noted that 
the veteran reported that his dizziness had cleared up 
completely the previous November, when he came inside and 
stopped working in the yard.

An outpatient treatment record dated April 2001 noted that 
the veteran complained of sinus pressure and headache, 
using Tylenol sinus with some relief.  The veteran was 
prescribed medication.

An outpatient treatment note dated July 2001 indicates 
that the veteran had been followed for vertigo and 
transient ischemic attacks.  It was noted that the veteran 
had a history of a prior stroke with left hemiparesis.  
The veteran indicated that his dizziness had returned 
about a month prior.  He described vertigo while rising 
from sitting or lying down.  Electronystagmography was 
normal, favoring a central process (brainstem ischemia) to 
account for the vertigo.  He complained of tinnitus and 
roaring in both ears.  He complained of headache pain 
around his right eye.  He related the incident in which he 
received a concussion in the service.

Upon examination, the veteran was alert, attentive, and 
cooperative.  Pupils were reactive to light.  Facial 
asymmetry suggestive of a left facial weakness of a 
central type was present.  Hearing was impaired.  The 
palate elevated in the midline.  His tongue protruded into 
the midline.  He had a left supraclavicular bruit, but no 
carotid bruits.  There were no cardiac murmurs noted.  The 
right upper limb orbited the left.  The veteran was 
diagnosed with, among other things, transient ischemic 
attacks, and vertigo.

The veteran received a VA examination in July 2001.  The 
report of that examination indicates, in relevant part, 
that the veteran reported that he had dizzy spells and 
headaches he believed were related to his head injury.

Upon examination, the veteran was alert and oriented, and 
attentive, and appeared to be his stated age.  His mood 
appeared euthymic and his affect was generally appropriate 
to content.  His speech was a regular rate and rhythm.  
There was no evidence of psychomotor agitation or 
retardation. The veteran's eye contact was fair, and he 
was cooperative.  The veteran's thought process was 
logical and coherent, and his thought content was devoid 
of any auditory or visual hallucinations.  No evidence of 
delusional content was noted, and he denied any current 
suicidal or homicidal ideation.  His memory was mildly to 
moderately impaired and the examiner indicated that it 
might be more impaired, but the testing suggested a mild 
to moderate impairment of immediate information, and that 
the veteran had some difficulties recalling recent and 
remote events as well.  He was unable to concentrate well 
enough to spell the word "world" backwards, but was able 
to spell "cat" backwards, but he was not able to interpret 
a proverb.  His intelligence was estimated to be in the 
average range, and the veteran had limited insight into 
his current condition.  The veteran was diagnosed with 
cognitive disorder not otherwise specified, versus 
dementia.  The veteran was found to have a Global 
Assessment of Functioning (GAF) score of 56.

The examiner noted that the veteran was exhibiting 
moderate symptoms associated with a possible dementia or 
cognitive disorder not otherwise specified including 
decreased memory which he stated was getting worse, 
including headaches, and sometimes getting lost.  He also 
reported that he had some irritability related to not 
being able to remember, and just could not remember to do 
things.  The veteran also had some problems in terms of 
his abstract reasoning ability and concentration.  His 
social adaptability and interactions with others appeared 
mildly impaired.  His ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner appeared to be moderately impaired.  The examiner 
estimated the veteran's level of disability to be in the 
definite to considerable range, and indicated that he felt 
the veteran might need some assistance from his wife in 
terms of managing his money.

An outpatient treatment record dated April 2002 noted that 
the veteran reported that he still had dizzy spells when 
he stood up.  He denied strokes, seizures, or loss of 
consciousness.  Upon examination, the veteran was alert, 
attentive, and cooperative.  However, he appeared 
depressed.  His pupils were reactive to light.  His 
extraocular movements lacked smooth pursuit.  He had 
facial asymmetry suggestive of a left facial weakness.  
His hearing was impaired to conversation.  His palate was 
elevated in the midline.  His voice was soft without 
dysarthria.  His tongue protruded in the midline with a 
tremor.  He had a left supraclavicular bruit, but no 
carotid bruits and no cardiac murmurs.  The sensory 
examination showed decreased perception of cold, touch, 
and vibration below the knees.  The veteran was diagnosed 
with, among other things, transient ischemic attacks and 
postural hypotension.

The veteran also submitted a copy of the definition of the 
term "neurasthenia", as defined in Taber's Cyclopedic 
Medical Dictionary.  He also highlighted some listed 
symptoms of which he has complained.


The Law and Analysis

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's disability 
is not adequate.  In this regard, it is pointed out that 
disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
residuals of a concussion manifested by neurasthenia are 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code 9304 (2002).  A 30 percent rating 
is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under this code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board notes that the veteran could also be rated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8045 (2001), for 
brain disease due to trauma.  Under Diagnostic Code 8045, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with a citation of a hyphenated diagnostic 
code (e.g., 8045-8207).  Purely subjective complaints, 
such as headache, dizziness, and insomnia, recognized as 
symptomatic of brain trauma, will be rated at no more than 
10 percent under Diagnostic Code 9304.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis 
of multi-infarct dementia associated with brain trauma.

The Board also points out that under governing law, a 
disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 
U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 30 percent 
disabling for his service connected residuals of a 
concussion manifested by neurasthenia.  In this regard, 
the Board notes that the veteran's main complaints related 
to this service connected disability have been complaints 
of headaches and dizziness.  Such purely subjective 
complaints, under Diagnostic Code 8045, would warrant only 
a 10 percent rating.  Further, the veteran's symptoms, in 
particular his dizziness, have been attributed in the 
veteran's outpatient treatment records not to his injury 
in service, but rather to transient ischemic attacks and 
postural hypotension.  In his VA examination of July 2001, 
the veteran was found to be exhibiting moderate symptoms 
associated with a possible dementia or cognitive disorder 
not otherwise specified including decreased memory, 
headaches, irritability, problems with abstract reasoning 
ability and concentration, and mild impairment of his 
social adaptability and interactions with others.  Even if 
all of these symptoms are considered to be related to the 
veteran's service connected residuals of a concussion 
manifested by neurasthenia, the Board points out that the 
veteran has not been shown to have a flattened affect or 
suffer from panic attacks, and upon examination his eye 
contact was fair, he was cooperative, his thought process 
was logical and coherent, and his thought content was 
devoid of any auditory or visual hallucinations.  No 
evidence of delusional content was noted, and he denied 
any current suicidal or homicidal ideation.  Thus 
considering all the veteran's symptoms, the Board finds 
that the veteran's residuals of a concussion manifested by 
neurasthenia result in no more than occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks, which level of disability is 
reflected in the 30 percent evaluation that the veteran is 
currently receiving.

The Board also points out that the veteran's 30 percent 
rating has been in effect since September 1945, over 55 
years, and as such, it is a protected rating and may not 
be reduced.

Thus the veteran is found to be properly rated as 30 
percent disabling for his residuals of a concussion 
manifested by neurasthenia.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an increased rating for the residuals of a 
concussion manifested by neurasthenia, currently evaluated 
as 30 percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

